Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 12/13/2021.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,049,185.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omits certain steps of claims 1-21 in the 10,049,185 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-21 because it would have been obvious to omit certain steps with the motivation of performing analysis on patient data.
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,217,333.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omits certain steps of claims 1-17 in the 11,217,333 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-17 because it would have been obvious to omit certain steps with the motivation of performing analysis on patient data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-12 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication US 2007/0055482 A1 to Goodermote et al. in view of U.S. Patent Application Publication US 2014/0052465 A1 to Madan et al. and further in view of U.S. Patent Application Publication US 2014/0088989 A1 to Krishnapuram et al.
Claim 1:   
Goodermote discloses the following limitations as shown below:
accessing, by a computer system, one or more databases comprising health information data, including protected health information, for a plurality of patients (see at least Abstract; paragraphs [0042], [0057], [0058], accessing, via a computer, stored data contained in a medical records database, wherein the medical data contains both private (protected) and nonprivate data); 
accessing, by the computer system, an analytical model (see at least Abstract; paragraph [0056], an analytic engine and a central analytic hub that contains a centralized application which performs a final analysis); 
receiving, by the computer system via a user interface, instructions to apply the analytical model to health information for each of the plurality of patients (see at least paragraph [0059], a requesting member uses the analytic engine to acquire data, both private and nonprivate, from the resident data repository according to the request to create summary data module, wherein the summary data does not include individual records, private records or source identifiers; claim 8)
Goodermote may or may not disclose the following information, but Madan as shown does:
de-identifying, by the computer system, the protected health information in the health information data (see at least Paragraph 90 – the PME can further train or update a model over time, such as when new data from a specific patient or anonymized data from a patient subgroup becomes available; Paragraph 98); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goodermote with Madan with the motivation to “… improve health outcomes for a particular patient and/or within a subgroup of a patient population and to improve health care utilization” (Madan, see at least Paragraph 38).
Goodermote may or may not disclose the following information, but Krishnapuram as shown does:
applying, by the computer system, the analytical model using a machine-learning algorithm to the health information data (see at least Paragraph 53; Paragraph 58; Paragraph 59, the machine learning creates statistical information correlating the features to outcome. The statistical information may be feature weights or counts learned from the patient data. As another example, the relative importance of different features as an indication of outcome for treatment is learned. The feature weighting may be used to predict two-year survival given a particular treatment; Paragraph 60; Paragraph 63); and 
storing a result of the analytical model to the one or more databases (see at least Paragraph 33, the external storage, an internal storage, other computer readable media, or combinations thereof store data for at least one patient record for a patient. The patient record data may be distributed among multiple storage devices; Paragraph 51; Paragraph 53; Paragraph 58; Paragraph 59, the machine learning creates statistical information correlating the features to outcome. The statistical information may be feature weights or counts learned from the patient data. As another example, the relative importance of different features as an indication of outcome for treatment is learned. The feature weighting may be used to predict two-year survival given a particular treatment; Paragraph 60; Paragraph 63; Paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goodermote and Madan with Krishnapuram with the motivation that “… distributed learning from access to clinical data for a larger number of patients will prove the ability to learn and predict the outcome of individual treatments” (Krishnapuram, see at least Paragraph 19). 
Claims 9 and 16 recite substantially similar apparatus limitations to those of method claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote further discloses the following limitations:
further comprising presenting, by the computer system via the user interface, a summary of the result of the analytical model, wherein the summary of the result of the analytical model excludes any of the protected health information (see at least Abstract, the results of the final analysis are delivered to the requester without any ability to identify individual data sources, or records from those sources).
Claims 10 and 17 recite substantially similar apparatus limitations to those of method claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote further discloses the following limitations:
wherein the summary of the result of the analytical model includes a statistical summary of the health information data resulting from the analytical model to facilitate user evaluation of the analytical model (see at least Abstract; paragraph [0042], the data may include statistical results related to the use of a specified medical drug to address a specified condition in a specified area over a specified period).
Claim 11 recites substantially similar apparatus limitations to those of method claim 3 and, as such, is rejected for similar reasons as given above.
Claim 4:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote further discloses the following limitations:
wherein the health information data, including the protected health information, for the plurality of patients is isolated from the user interface (see at least Abstract, the results of the final analysis are delivered to the requester without any ability to identify individual data sources, or records from those sources).
Claim 18 recites substantially similar apparatus limitations to those of method claim 4 and, as such, is rejected for similar reasons as given above.
Claim 5:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote further discloses the following limitations:
further comprising updating, by the computer system, within the one or more databases, the health information data associated with at least some of the plurality of patients according to the results of the analytical model (see at least paragraph [0067], as additional results arrive from other non-requesting members, the analytic engine updates the summary data module with the new statistics, wherein final results are produced based upon the results that are further aggregated with additional results coming from the non-requesting members as well as data resident at the exchange hub).
Claims 12 and 19 recite substantially similar apparatus limitations to those of method claim 5 and, as such, are rejected for similar reasons as given above.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication US 2007/0055482 A1 to Goodermote et al. in view of U.S. Patent Application Publication US 2014/0052465 A1 to Madan et al. in view of U.S. Patent Application Publication US 2014/0088989 A1 to Krishnapuram et al. in view of U.S. Patent Application Publication US 2008/0294459 A1 to Angell et al.
Claim 6:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote may or may not specifically disclose the following limitations, but Angell as shown does:
wherein updating, within the one or more databases, the health information data associated with at least some of the plurality of patients according to the results of the analytical model includes updating patient care information for at least some of the plurality of patients (see at least paragraphs [0166], [0207], patient data can be updated in real time, including information related to treatment for a disease and the particular treatment used (updating patient care information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goodermote, Madan and Krishnapuram with Angell with the motivation “… for analyzing individual and group healthcare data in order to provide real time healthcare recommendations” (Angell, see at least paragraph [0003]).
Claim 13 recites substantially similar apparatus limitations to those of method claim 6 and, as such, is rejected for similar reasons as given above.
Claim 7:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote may or may not specifically disclose the following limitations, but Angell as shown does:
wherein updating, within the one or more databases, the health information data associated with at least some of the plurality of patients according to the results of the analytical model includes updating a patient health event risk assessment for at least some of the plurality of patients (see at least Abstract; paragraphs [0207], patient data can be updated in real time, including information related to a patient risk assessment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goodermote, Madan and Krishnapuram with Angell for at least the same reasons given for claim 6.
Claim 14 recites substantially similar apparatus limitations to those of method claim 7 and, as such, is rejected for similar reasons as given above.
Claims 8, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication US 2007/0055482 A1 to Goodermote et al. in view of U.S. Patent Application Publication US 2014/0052465 A1 to Madan et al. in view of U.S. Patent Application Publication US 2014/0088989 A1 to Krishnapuram et al. in view of U.S. Patent Application Publication US 2013/0263218 A1 to Awaraji et al.
Claim 8:   
The combination of Goodermote/Madan/Krishnapuram discloses the limitations as shown in the rejections above.  Goodermote may or may not specifically disclose the following limitations, but Awaraji as shown does:
receiving, via the user interface, a request to access protected health information within one or more databases (see at least Abstract; paragraph [0035], receiving request initiated by a requestor for access to at least one of the restricted records in a medical records database, wherein the records include confidential or private information); 
presenting, by the computer system via the user interface, the requested protected health information via the user interface (see at least Abstract, a computer system grants access to the restricted records); and 
storing a record of the request to access the protected health information within the one or more databases (see at least paragraphs [0048], [0049], all transactions, including data access are logged to create an audit trail, wherein the log includes the identification of the person requesting the transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goodermote, Madan and Krishnapuram with Awaraji with the motivation to “… aid health care providers in giving their patients better care by giving the providers access to a wider range of information, and by making certain information available in a real-time manner” (Awaraji, see at least paragraph [0023]).
Claims 15 and 20 recite substantially similar apparatus limitations to those of method claim 8 and, as such, are rejected for similar reasons as given above.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686